         Case 3:12-cv-00615-BAJ-RLB       Document 31     07/29/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  VICTOR MCCLENDON CIVIL ACTION

  VERSUS

  N. BURL CAIN, ETAL. NO. 12-00615-BAJ-RLB



                              RULING AND ORDER

      Before the Court is Petitioners IMotion for Relief from Judgment

Pursuant to Fed. R. Civ. P. 60(b). (Doc. 30).

      I. BACKGROUND

      On September 27, 2012, Petitioner filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.G. § 2254. (Doc. 1). Therein, Petitioner asserted multiple


challenges to his convictions, including a challenge to the non-unanimous verdicts


received on several counts. (See Doc. 7; Doc. 19, p. 1). The Magistrate Judge


recommended that Petitioner s application for habeas corpus relief be denied as

untimely pursuant to 28 U.S.C. § 2254(d). (Doc. 19). The Court approved the

Magistrate Judge's Report and Recommendation, adopted it as the Court's opinion,


and dismissed Petitioner's § 2254 Petition with prejudice. (Doc. 21; Doc. 1).

      The Court notes that prior to filing his September 27, 2012 Petition in this

Court, Petitioner appealed his conviction in state court. State v. McClendon,


2005-0273 (La.App. 1st Cir. 3/24/06), 925 So. 2d 773, writ denied, 2006-0945

(La. 10/27/06), 939 So. 2d 1276. There, Petitioner also appealed certain convictions


                                           1
         Case 3:12-cv-00615-BAJ-RLB        Document 31      07/29/21 Page 2 of 4




that resulted from non-unanimous verdicts. (Doc. 12, p. 6). The


Louisiana First Circuit Court of Appeal affirmed Petitioner s conviction and

sentence. State v. McClendon, 2005-0273 (La. App. 1st Cir. 3/24/06), 925 So. 2d 773,

writ denied, 2006-0945 (La. 10/27/06), 939 So. 2d 1276. The Louisiana Supreme Court

denied certiorari. State v. McClendon, 2006-0945 (La. 10/27/06), 939 So. 2d 1276.

       Petitioner now brings a Rule 60(b) Motion arguing that he was "convicted

non-unanimously on Counts 1, 2, 10, and 12, and Ramos v. Louisiana, — U.S. —,


140 S. Ct. 1390, 206 L.Ed.2d 583 (2020) "held that Louisiana's non-unanimous

majority verdict scheme was unconstitutional. (Doc. 30, p. 2~~3).


       II. DISCUSSION

       In his Rule 60(b) Motion, Petitioner seeks to have his habeas proceeding

reopened based on- an alleged substantive change in the law brought about by Ramos


v. Louisiana, — U.S. —, 140 S. Ct 1390, 206 L.Ed.2d 583 (2020).


      The United States Supreme Court has found that a Rule 60(b) motion

contending that a subsequent change in substantive law is a reason justifying relief,

Fed. Rule Civ. Proc. 60(b)(6)," should be treated as a successive habeas petition.1


Gonsalez v. Crosby, 545 U.S. 524, 531, 125 S. Ct. 2641, 2647, 162 L. Ed. 2d 480 (2005)

(internal citations and quotations omitted). The Court explained, "[a] habeas

petitioner's filing that seeks vindication of such a claim is, if not in substance a




1 The Court declared, [vjirtually every Court of Appeals to consider the question has held
that such a pleading, although labeled a Rule 60(b) motion, is in substance a successive
habeas petition and should be treated accordingly. We think those holdings are correct."
Gonzalez v. Crosby, 545 U.S. 524, 531, 125 S. Ct. 2641, 2647, 162 L. Ed. 2d 480 (2005)
(internal citations omitted).
         Case 3:12-cv-00615-BAJ-RLB           Document 31       07/29/21 Page 3 of 4




habeas corpus application/ at least similar enough that failing to subject it to the

same requirements would be inconsistent with' the statute[,] 28 U.S.C. § 2254.M


Accordingly, the Court will treat Petitioner's Rule 60(b) Motion as a successive habeas

petition. (Doc. 64).


       28 U.S.C. § 2244(b)(l) and (2) authorize dismissal of "second or successive"

habeas corpus petitions unless certain requirements are satisfied.2 Additionally,


28 U.S.C. § 2244(b)(3) directs a petitioner filing a "second or successive" habeas

petition to obtain authorization from the appropriate Court of Appeals before filing

the petition in District Court. Permitting a Rule 60(b) motion without prior

authorization would impermissibly circumvent the requirement that a successive


habeas petition be precertified by the court of appeals as falling within an exception

to the successive-petition bar[,] § 2244(b)(3)." Gonzales, 545 U.S. at 532.




2 28 U.S.C. § 2244(b)(l) and (2) provides:

       (b)(l) A claim presented in a second or successive habeas corpus application
       under section 2254 that was presented in a prior application shall be
       dismissed.


       (2) A claim presented in a second or successive habeas corpus application under
       section 2254 that was not presented in a prior application shall be dismissed
       unless-


       (A) the applicant shows that the claim relies on a new rule of constitutional
       law, made retroactive to cases on collateral review by the Supreme Court, that
       was previously unavailable; or

       (B)(i) the factual predicate for the claim could not have been discovered
       previously through the exercise of due diligence; and

       (ii) the facts underlying the claim, if proven and viewed in light of the evidence
       as a whole, would be sufficient to establish by clear and convincing evidence
       that, but for constitutional error, no reasonable factfinder would have found
       the applicant guilty of the underlying offense.
         Case 3:12-cv-00615-BAJ-RLB        Document 31    07/29/21 Page 4 of 4




       In the instant case, Petitioner did not seek an Order from the


United States Court of Appeals for the Fifth Circuit authorizing this Court to

consider his successive petition as required by 28 U.S.C. § 2244(b)(3). Accordingly,

the Court does not have jurisdiction to consider Petitioner's Rule 60(b) Motion.3

       HI. CONCLUSION

       Accordingly,

       IT IS ORDERED that Petitioner's Motion for Relief from Judgment

Pursuant to Fed. R. Civ. P. 60(b) (Doc. 30) is DENIED WITHOUT

PREJUDICE.



                                                                  ?^r
                                 Baton Rouge, Louisiana, this 0 day of July, 2021




                                                    a
                                         JUDGE BRIAKA^JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA



3 The Court, however, directs the pro se Petitioner to the United States Supreme Court's
recent decision in Edwards v. Vannoy, 141 S. Ct. 1547, 1551, 209 L. Ed. 2d 651 (2021),
wherein the Court held:

      Last Term in Ramos a Louisiana, 590 U. S. —, 140 S.Ct. 1390,
      206 L.Ed.2d 583 (2020), this Court held that a state jury must be unanimous
      to convict a criminal defendant of a serious offense. Ramos repudiated this
      Court's 1972 decision in Apodaca v. Oregon, 406 U.S. 404, 92 S.Ct. 1628,
      32 L.Ed.2d 184, which had allowed non-unanimous juries in state criminal
      trials. The question in this case is whether the new rule of criminal
      procedure announced in Ramos applies retroactively to overturn final
      convictions on federal collateral review. Under this Court's
      retroactivity precedents, the answer is no.


Edwards, 141 S. Ct. at 1551 (emphasis added).

                                           4
